UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2015 LIQUIDMETAL TECHNOLOGIES, INC. ( Exact name of Registrant as Specified in its Charter ) Delaware 001-31332 33-0264467 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, California 92688 (Address of Principal Executive Offices; Zip Code) Registrant’s telephone number, including area code: (949) 635-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to aVote of Security Holders. On April 23, 2015, the Company held its annual meeting of stockholders (the “Annual Meeting”).At the Annual Meeting, the Company’s stockholders (i) elected six directors to the Company’s board of directors, (ii) failed to adopt the Company’s 2015 Equity Incentive Plan, (iii) failed to grant advisory approval of the compensation of the Company’s named executive officers, and (iv) ratified the appointment of SingerLewak LLP as the Company’s independent registered public accounting firm for fiscal year 2015, each as more fully described below. The final voting results were as follows: Item No. 1: Proposal to elect six directors to the Company’s Board of Directors to serve until the Annual Meeting of Stockholders in 2016. Nominee For Withheld Broker Non- Votes Thomas Steipp 61,999,181 46,120,529 - Scott Gillis 64,097,449 44,022,261 - Abdi Mahamedi 60,601,859 47,517,851 - Ricardo Salas 61,203,804 46,915,906 - Bob Howard-Anderson 64,935,284 43,184,426 - Richard Sevcik 64,658,918 43,460,792 - Item No. 2 Proposal to approve the Company’s 2015 Equity Incentive Plan. For Against Abstain Broker Non- Votes Item No. 3 Proposal to grant advisory approval of the compensation of the Company’s named executive officers. For Against Abstain Broker Non- Votes Item No. 4 Proposal to ratify the appointment of SingerLewak LLP as the Company’s independent registered public accounting firm for fiscal 2015. For Against Abstain Broker Non-Votes - Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunder duly authorized. LIQUIDMETAL TECHNOLOGIES, INC. By: /s/ Thomas Steipp Thomas Steipp, President and Chief Executive Officer Date:April 28, 2015
